Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on June 4th, 2018. It is noted, however, that applicant has not filed a certified copy of the 10-2018-0064168 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both “controller” and “power inverter”, reference character “100” has been used to designate both “controller” and “device”, and reference character “S370” has been used to designate both “motor charging cumulative energy < ε” and “engine off”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S372, S360, S380, and S610.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it is unclear if “ε” in parts S370, S380, and S420 is the same value in each part, and this symbol is not explained in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
In regards to claims 11 and 19, “acceleration intension-considered cumulative charge amount” is noted as being the determined amount of charge from the acceleration due to the word “intension”.  It is noted that the word “intension” has a definition of a resolution or determination, which is the definition applied to this word within this claim, and it is being clarified that the examiner is not interpreting the claims as though the word “intention” is used, which would involve anticipating a future acceleration by a driver or autonomous vehicle control system.  
In regards to claim 6, it is noted that a negative limitation is claimed, and that it is claimed that the charging can be performed when any one of an acceleration input, an engine off request or a deceleration input are not occurring.  However, this claim does not necessarily limit charging to only being completed when the any one of an acceleration input, an engine off request or a deceleration input are not occurring, but rather it implies that charging is performed when these three conditions are met, among other occasions that charging could be performed.  
Claim Objections
Claims 1 and 6 objected to because of the following informalities:  
In claim 1 “the engine” was not previously introduced so it should read -- an engine --.  Appropriate correction is required.
In claim 6, “an acceleration input, an engine off request or a deceleration input” is missing an oxford comma and should read -- an acceleration input, an engine off request, or a deceleration input --
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 8-11, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 13, it is unclear if the first, second, and third controls are operated “according to the required power data” or if only the third control is operated “according to the required power data”, rendering the claim indefinite.  For examination purposes, the claim was interpreted as though only the third control is operated “according to the required power data”.
In regards to claim 8 the term "high" is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It would not be obvious what would qualify as a “high EGR ratio”, as this is a relative term of degree, rendering the claim indefinite.
Claims 9 and 19 recites the limitation "the cumulative amount" in line 3 and line 3, respectively.  It is unclear if this cumulative amount is the same as the “cumulative charge/discharge amount control” that was previously introduce in the claim, or if this is a different cumulative amount.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 19 recites the limitation "the cumulative amount" in line 2 and line 5, respectively.  It is unclear if this cumulative amount is the same as the “cumulative charge amount” that was previously introduce in the claim, or if this is a different cumulative amount.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 19 recites the limitation "the cumulative amount" in line 3 and line 7, respectively.  It is unclear if this cumulative amount is the same as the “acceleration intension-considered cumulative charge amount control” that was previously introduce in the claim, or if this is a different cumulative amount.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the cumulative amount" in lines 3, 5, and 7.  It is unclear what cumulative amount is being referred to and if each of these cumulative amounts are the same.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morisaki (US 20160272190; already of record from IDS).
In regards to claim 1, Morisaki discloses of a method of controlling for engine running (Abstract, Para 0045-0046), the method comprising:
receiving, by an input unit, required power data (Para 0037-0039);
executing, by a controller, one among a first control for running the engine, a second control for keeping on running the engine, and a third control for stopping the engine according to the required power data (Para 0045-0046, 0049-0052; “HV running”; where the first control mode is when the HV running initially starts, the second control mode is when the HV running continues to run, and the third control mode is when the HV running stops running) and
discharging or charging a battery under control of the controller (Para 0040, Claim 1).
In regards to claim 2, Morisaki discloses of the method of claim 1, wherein executing the first control comprises temporarily switching a charge depleting (CD) mode in which power of the battery is consumed to a charge sustaining (CS) mode in which the battery power is sustained (Para 0046, 0049; where the modes are swapped from CD to CS to maintain the SOC, resulting in the HV running).
In regards to claim 3, Morisaki discloses of the method of claim 2, wherein the CS mode includes at least one among full load region restriction, low torque region restriction, or driving in a maximum exhaust gas recirculation (EGR) application region (Para 0058-0059, Fig 3).
In regards to claim 4, Morisaki discloses of the method of claim 3, wherein the CS mode is designed to prevent the power of the battery from deteriorating (Para 0049).
In regards to claim 5, Morisaki discloses of the method of claim 2, wherein executing the second control comprises keeping the engine running in an engine-on state by delaying the engine off in preparation for re-acceleration in a state where there is not an acceleration input (Para 0045-0046, 0049-0052; where keeping the engine running in an engine-on state by delaying an engine off is the same as keeping an engine running; where “in preparation for re-acceleration in a state where there is not an acceleration input” is an intended use and has no patentable weight).
In regards to claim 6, Morisaki discloses of the method of claim 5, wherein in the second control, the engine-on state is held and the charging is performed when there is not any one of an acceleration input, an engine off request or a deceleration input (Para 0045-0046, 0049-0052, 0057, 0059, Fig 5; where there is no suggestion that the charging being performed would not occur under these limitations, as it is taught of stopping the charging based on a selection made by a user, and based on the state of charge of the electrical storage device (Para 0009); where Fig 5 shows a deceleration occurring while in the CS mode; where the charging is performed by the engine, therefore the engine would be on in order to perform charging).
In regards to claim 7, Morisaki discloses of the method of claim 6, wherein the second control comprises any one of an engine charge mode control in which the engine-on state is held while the engine holds power of a certain amount or higher to charge the battery, an engine fuel-cut control in which the engine- on state is held in a state without fuel injection, an engine zero torque control in which the engine-on state is held by offsetting an engine load with engine outputting zero torque, and an EGR ratio-considered engine torque control in which the engine-on state is held by driving the engine by power through which an engine efficiency is highest in terms of an EGR ratio (Para 0045-0046, 0049-0052; where by having the engine running, it is therefore holding power of a certain amount or higher).
In regards to claim 13, the claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.
In regards to claim 14, Morisaki discloses of the vehicle of claim 13, further comprising a driving motor, wherein the battery is configured to be charged by the driving motor. (Para 0037, Fig 1 Parts 6, 10, 20, and 18).
In regards to claim 15, Morisaki discloses of the vehicle of claim 13, further comprising:
a driving motor coupled to the controller (Para 0037, 0041, Fig 1 Parts 6, 10, 20, 18, 26);
a generator coupled to the controller (Para 0037, 0041, Fig 1 Parts 6, 10, 20, 18, 26); and
a power device configured to convert generation power of three-phase AC power generated in the driving motor or the generator into DC power or to invert DC power supplied from the battery into three-phase AC power to provide three-phase AC power to the driving motor or the generator (Para 0037, 0041-0042).
In regards to claims 16 - 18, the claim recites analogous limitations to claims 2, 3, and 5, respectively, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki in view of Sorge (US 2015/0101580).
In regards to claim 8, Morisaki discloses of the method of claim 7, wherein in the second control, an engine clutch remains engaged (Para 0125, Part 15)… and the battery is charged by a driving motor (Para 0037, Fig 1 Parts 6, 10, 20, and 18).
However, Morisaki does not specifically disclose of the engine is driven at a driving point of a high EGR ratio.
Sorge, in the same field of endeavor, teaches of the engine is driven at a driving point of a high EGR ratio (Para 0018 and 0025).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second control, as taught by Morisaki, to include the engine is driven at a driving point of a high EGR ratio, as taught by Sorge, in order to allow reduce formation of nitrogen oxides (Sorge Para 0002)
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki in view of Watanabe (US 20140076104).
In regards to claim 9, Morisaki discloses of the method of claim 2, wherein the third control comprises a cumulative charge/discharge amount control for accumulating a charge/discharge amount (Para 0040, 0044, 0048)… 
	However, Morisaki does not specifically disclose of turning the engine off when the cumulative amount is equal to or greater than a preset reference amount.
Watanabe, in the same field of endeavor, teaches of turning the engine off when the cumulative amount is equal to or greater than a preset reference amount (Para 0089, 0091, and 0097; where the engine is shut off when in the CD mode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third control, as taught by Morisaki, to include turning the engine off when the cumulative amount is equal to or greater than a preset reference amount, as taught by Watanabe, in order to increase the efficiency of the engine (Watanabe Para 0131).
In regards to claim 10, Morisaki in view of Watanabe teaches of the method of claim 2, wherein the third control comprises a cumulative charge amount control for accumulating a charge amount and turning the engine off when the cumulative amount is equal to or greater than a preset reference amount (Morisaki Para 0040, 0044, 0048; Watanabe Para 0089, 0091, and 0097).
The motivation of combining Morisaki and Watanabe is the same as that recited for claim 9.  
In regards to claim 11, Morisaki in view of Watanabe teaches of the method of claim 2, wherein the third control comprises an acceleration intension- considered cumulative charge amount control for accumulating a charge amount while there is an acceleration input and turning the engine off when the cumulative amount is a preset reference or greater (Watanabe Para 0037-0038, 0094, 0097).
The motivation of combining Morisaki and Watanabe is the same as that recited for claim 9.  
Claim 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki in view of Huh et al.  (US 20190031176; hereinafter Huh).
In regards to claim 12, Morisaki discloses of the method of claim 2.
However, Morisaki does not teach of the third control comprises a driver's brake pedal operation control for turning the engine off when there is a deceleration input.
Huh, in the same field of endeavor, teaches of the third control comprises a driver's brake pedal operation control for turning the engine off when there is a deceleration input (Para 0036, 0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third control, as taught by Morisaki, to include a driver's brake pedal operation control for turning the engine off when there is a deceleration input, as taught by Huh, in order to allow unnecessary fuel losses to be prevented (Huh Para 0058).
In regards to claim 19, the claim recites analogous limitations to claims 9-12, and is therefore rejected on the same premise.
Conclusion
It is noted that the reference US 10532727 has one or more inventors or applicants in common with the current application and is an eligible reference for 102 and 103 rejections since the reference is “by another”. It is suggested to disqualify or amend the claims to overcome the teachings of this reference, as appropriate.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Shibata (US 11052900) discloses a CD and CS mode where a braking torque limit is adjusted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663

/JAMES M MCPHERSON/Examiner, Art Unit 3663